STATE OF NEVADA ROSS MILLER Secretary of Slate SCOTT W. ANDERSON Deputy Secretary for Commercial Recordings Commercial Recording Division 202 N. Carson Street Carson City, NV 89701-4069 Telephone (775) 684-5708 Fax (775) 684-7138 OFFICE OF THE SECRETARY OF STATE THE LAW OFFICES OF JILLIAN SIDOTI 34 WINCHESTER, CA 92596 Job:C20091102-2251 November 9, 2009 Special Handling Instructions: 11/9 JL REG Charges Description Document Number Filing Date/Time Qty Price Amount Entity Copies 00002472042-11 1 Copies - Certification of Document 00002472042-11 1 Total Payments Type Description Amount Credit 0 Total Credit Balance: $0.00 Job Contents: NV Corp Certified Copy Request Cover 1 Letter(s): THE LAW OFFICES OF JILLIAN SIDOTI 34 WINCHESTER, CA 92596 1 STATE OF NEVADA ROSS MILLER Secretary of Slate SCOTT W. ANDERSON Deputy Secretary for Commercial Recordings OFFICE OF THE SECRETARY OF STATE Certified Copy November 9, 2009 Job Number: C20091102-2251 Reference Number:00002472042-11 Expedite: Through Date: The undersigned filing officer hereby certifies that the attached copies are true and exact copies of all requested statements and related subsequent documentation filed with the Secretary of State's Office, Commercial Recordings Division listed on the attached report. Document Number(s) Description Number of Pages 20090663897-70 Articles of Incorporation 1 Pages/1 Copies Respectfully, ROSS MILLER Secretary of State Certified By: Joann Larson Certificate Number: C20091102-2251 You may verify this certificate online at http://www.nvsos.gov/ Commercial Recording Division 202 N. Carson Street Carson City, Nevada 89701-4069 Telephone (775) 684-5708 Fax (775) 684-7138 2 3
